 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Gas,Inc.andOil,Chemical and Atomic Work-ers InternationalUnion,AFL-CIO,Petitioner.Case 16-RC-5447May 28, 1971DECISION ON REVIEW AND DIRECTIONOn September 22, 1970, Elmer Davis, the RegionalDirector for Region 16, issued his Decision and Direc-tion of Election in the above-entitled proceeding inwhich he found appropriate, in accord with the Peti-tioner's alternative request, separate units of all pro-duction and maintenance employees employed in theEmployer's Tyler, Texas, and Longview, Texas, dis-tricts, respectively, rejecting the Employer's contentionthat the unit must encompass all five districts in its EastTexas Division. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a Request for Review of such Decision on theground that the Regional Director departed from offi-cially reported precedent.By telegraphic order dated October 20, 1970, theNational Labor Relations Board granted the Requestfor Review and postponed the election pending Deci-sion on Review.The Board has reviewed the entire record in this casewith respect to the issues under review and herebyaffirms the Regional Director's Decision, attachedhereto in pertinent part, with the following additions:The Employer does not dispute the findings of factmade by the Regional Director but argues that in frag-menting its public utility system by finding appropriatedistrictwide groupings of its employees, the third tier ofitsadministrative structure, he has departed fromBoard unit policy established for public utilities and hasgiven controlling weight to the Petitioner's extent oforganization. It urges that short of a systemwide unit,nothing less than a divisionwide unit is appropriate.For the following reasons, in addition to those set forthby the Regional Director, we find no merit in this argu-ment.As stated by the Regional Director, because of theinherent integration and interdependence of operationsin public utilities, the Board has long said that a sys-temwide unit is the optimum one for purposes of collec-tive bargaining, but that units of lesser scope may alsobe appropriate in certain situations.''See, for example,Western Kentucky Gas Company,97 NLRB 917, oneof six divisions in a system serving western Kentucky,Monongahela PowerCompany,176 NLRB No. 123, one of seven divisions in a system servingnorthern West Virginia, one county in Ohio, and parts of seven counties inOhio, Maryland, or Virginia,Stanolind Oil and Gas Company,116 NLRB1208, a gas plant with stable, identifiable group of production and mainte-nance employees, it appearing that a divisionwide unit would include fiveStates,Pacific Northwest Bell Telephone Co.,173 NLRB No 226, all clerical190 NLRB No. 123The Employer here is a public utility engaged in theretail distribution and sale of natural gas in area ofTexas, Louisiana, and Mississippi. It has a headquar-ters office in Houston, Texas, and has subdivided itsoperations for administrative purposes into six geo-graphical divisions. Production and maintenance em-ployees in two of the divisions, the Houston and Beau-mont Divisions, are currently represented by thePetitioner in divisionwide units. There is no history ofbargaining for employees in the East Texas Divisionhere involved or in the other three divisions. The EastTexas Division is subdivided into five districts, eachheaded by a district manager who reports to the divi-sion manager.The Petitioner's primary request was for a unit com-bining the production and maintenance employees ofthe Tyler and Longview districts. The Regional Direc-tor found no cogent basis for grouping these two dis-tricts in a single unit apart from the other districts inthe division but granted the Petitioner's alternative re-quest for individual districtwide units of such em-ployees.We agree with the Regional Director, on the factsand circumstances of this case, that the requested dis-trictwide units are appropriate. The Tyler and Long-view districts each serve consumers in one or moredistinct communities.'Whatever "tier" may be repre-sented by a district, it is clear that each district has thecharacteristics of a separate administrative unit, hav-ing, in addition to a district manager, a district superin-tendent who is responsible for service, construction,and maintenance; sales personel responsible for sales;an office manager to maintain accounting records; anddistrict personnel to accept payment of customers' bills.Although, as described by the Regional Director, oper-ational policies are established and certain activities arecoordinated by the division staff, the record supportshis finding that the day-to-day operations within thegeographical areas served by the districts are under theimmediate responsibility of district level supervision.There is no satisfactory or documented evidence thata work stoppage in one district would have a substan-tial impact on the operations of other districts withinthe division. In fact, the interdependence which some-times characterizes utility operations and is frequentlyurged as a basis for a finding of broad-gauge units is notpresent here in a degree comparable to, for example,segments of a pipeline operation. Rather, the local dis-tribution organization here involved is more akin toretail operations generally, where we have found singleemployees in a district, the said Tacoma District being the fourth level ofadministrative authority in a system covering Washington,Oregon, andnorthern Idaho.'As noted by the Regional Director the Tyler district was recently ac-quired by the Employer UNITED GAS, INC;619store units and single district office units appropriate.'We are therefore satisfied that despite the fact that, asin most utilities, there is considerable centralized man-agement and while there is some employee interchangeshown,' the production and maintenance employeesassigned to each of the districts involved have a suffi-ciently separate and distinct community of interest towarrant their establishment as units appropriate forcollective-bargaining purposes.Accordingly, we hereby remand the case to the Re-gional Director in order that he may conduct electionspursuant to his Decision and Direction of Election,except that the eligibility payroll period therefor shallbe that immediately preceding the date of issuance.'APPENDIXThe two separate units here found represent the alternative(or secondary) position of the Petitioner. The Petitioner'sprimary position was that all production and maintenanceemployees in the Employer's Tyler district and Longviewdistrict combined constituted an appropriate unit. It was theEmployer's position that the optimum or most appropriateunit would be a systemwide unit; however, the Employercontended that if a smaller unit was found to be appropriate,the smallest such unit that could be found would be one thatcorresponded to the Employer's organizational level of divi-sion. In my subsequent discussion, I have first considered thepositions of the parties with reference to the appropriatenessof the requested unit. Upon determining the unit question, Ihave then discussed the various unit placement problems.The Employer is a public utility engaged in the retail distri-bution and sale of natural gas to approximately 400 com-munities in Texas, Louisiana, and Mississippi. Its headquar-ters are located in Houston, Texas. The Employer's operationis divided for administrative purposes into six geographicaldivision-Mississippi, Louisiana, Houston, Beaumont, southTexas and east Texas. Each of the Employer's divisions isheaded by a division manager who is also a vice president ofthe Employer. These division managers report directly to thechairman of the board in the Houston headquarters. With theexception of the Houston division which services the Houstonmetropolitan area only, each of the Employer's administra-tive divisions is further subdivided into districts. Generally,these districts are under the overall supervision of a districtSeeThe May Department Stores Company,d/b/a M ONeil Company,175 NLRB No97,Haag Drug Company,Incorporated,169 NLRB 877,MetropolitanLifeInsurance Company,156 NLRB 1408Evidence as to temporary employee interchange,other than in emer-gencies, is inconclusive and undocumented Permanent transfers are notsubstantial(24 unit and nonumt employees divisionwide in a 41-monthperiod)In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc, 156 NLRB1236,N.L.R.B v Wyman-Gordon Co,394 U S 759Accordingly,it is hereby directed that a corrected election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 16 within 7 daysof the date of this Decision on Review The Regional Director shall makethe list available to all parties to the election No extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.manager who is directly responsible to his respective divisionmanager.We are here primarily concerned with the East Texas divi-sion that is under the overall supervision of a division manag-er-F. F.Wiggs. Each division manager within the Em-ployer's structure has a division staff and the East Texasdivision manager is assisted by his staff which is composed ofa division engineer who handles engineering matters, a divi-sion superintendentwho handles operations, an officemanager who handles accounting matters, a sales managerwho is responsible for the sales staff, and a division employeerelations supervisor who handles the division's employee rela-tions.The East Texas division, whose offices are located inJacksonville, Texas, is subdivided into five districts-Long-view, Tyler, Marshall, Nacogdoches, and Jacksonville. Withthe exception of the Jacksonville district which operation isdirected by the division staff, each of the above districts isunder the overall supervision of a district manager. Gener-ally, distracts will have, in addition to the district managersand under their supervision, a district superintendent who isresponsible for service, construction and maintenance; salespersonnel responsible for sales; an office manager to maintainaccounting records for reporting to division; and, districtpersonnel to accept payments of customers' bills. There areno engineering or employee relations personnel as such at thedistrict level.The geographical area covered by the East Texas divisionis generally within the triangle formed by drawing a line fromthe cities of Waskom, Texas, to Terrell, Texas; from Terrell,Texas, to Jacksonville, Texas, to Huntsville, Texas; and, fromHuntsville, Texas to Waskom, Texas. The particular areacomprising the respective districts within the East Texas divi-sion is determined by the distribution system within the par-ticular district. The Tyler district services the Tyler city limitsand areas immediately adjacent thereto; the Longview dis-tract services an area generally comprising the communitiesof Longview, Kilgore, Gladewater, Mineola, Van, Grand Sa-line, and Wills Point, Texas; the Jacksonville district servicesan area generally comprising the communities of Jacksonvilleand Rusk, Texas; the Nacogdoches district services an areagenerally comprising the communities of Nacogdoches,Huntsville, Trinity, Crockett, Lufkin, San Augustine, andCenter, Texas; and the Marshall district services an areagenerally comprising the communities of Marshall, Hender-son, Carthage, Troup, and Overton, Texas. At the time of thehearing, the Employer had a total of 271 employees in theEast Texas division. Of this number, the Employer contendsthat 127 would be included in a divisionwide unit and that144 would be excluded. Among the 127 included, the Em-ployer included one measurement technician, two advancedmeter repairmen, and one crew leader who work throughoutthe entire division. Among the 144 employees, the Employeralso excluded the utility foreman, the local representatives,and the meter readers. These disputed categories will be dis-cussed later. Of the above 127 employees contended by theEmployer to constitute the minimum appropriate unit herein,18 are located in the Tyler district and 28 are located in theLongview district.The Employer at the time of the hearing herein had twocollective-bargaining agreements in effect with the Petitioner.One contract covered all of the Employer's maintenance em-ployees in the Employer's Houston division and the othercontract covered all of the Employer's maintenance em-ployees in the Employer's Beaumont division Even thoughthe Beaumont division is made up of three districts, the con-tract in essence recognizes no distinction among the districtemployees. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer has uniform job classifications for its em-ployees and the production and maintenance employees per-form substantially similar tasks and duties companywide.Further, with the exception of the two recognized bargainingunits, the Employer has uniform Company benefits;i,e. salar-ies,holidays, vacations, retirements, stock purchases, andinsurance. Payroll checks are issued from the Houston head-quarters on a systemwide basis. Again with the exception ofthe two bargaining units, the Employer has companywideseniority and, apparently, promotes and transfers withoutregard to district or division lines.The Employer has a systemwide training department es-tablished at its headquarters in Houston. This department isoperated similar to a public school with its curriculum gearedto the Employer's operation. The employees who are to at-tend school for a particular course are determined by thedivision superintendent; however, the division superintendentnormally works with the appropriate district managers inmaking his decision.The general operational policies of the Employer are estab-lished by the Employer's particular division. This involvesthe division's policies with reference to distribution of gas,maintenance of facilities and equipment,service of appli-ances, appliance prices, collection of bills, and appliance re-possessions. All official personnel files for employees withina particular division are maintained by the division employeerelations staff; however, the district managers may also keepa brief memorandum file for each employee in his district.The Employer has a uniform system of periodically reviewingthe performance of all of its employees. When the time for anemployee's periodic review occurs, the division employee re-lations staff initiates the proper paperwork. This paperworkis sent to the employee's immediate supervisor who thenreviews the employee's performance and rates the employee.These reviews are then forwarded by the supervisor throughhis districtmanagerto the division. As part of this periodicreview,the district manager is also required to review andrate the particular district employee. The final rating of anemployee is made by the division staff with the final approvalof the division manager;however,the districtmanager'srecommendation appears to be followed routinely. The divi-sion employee relations staff also initiates routine paper workfor payroll changes affecting pay status, i e , marriage, pro-motion, and death.When a vacancy occurs in a district, the division superin-tendent contacts the division employee relations supervisor.The division employee relations staff then reviews the person-nel files of all of the employees in the division in the nextlowest classification and then makes a decision as to whichemployee should be promoted. These decisions are basedprimarily on the periodic reviews of the employees found intheir personnel files.With reference to beginning level jobs,the local districtmanagershire such employees with subse-quent approval by division. However, subsequent divisionapproval appears to be routine.The Employer's operating budget and reports are devel-oped on a division basis. Specific projects within a divisionsuch as new construction have a projected budget; but, thisisby the particular project not by the district where theproject is located. However, the projected budget for a projectisworked up by the personnel of the particular district wherethe project is located and is easily identified as being withinthe particular district by title of the budget item. Also, thedivision personnel make the decision on a divisionwide basisas to whether or not to buy, replace or repair vehicles withinthe particular districts. Further, the division staff determineswhat types of tools and equipment should be used throughoutthe division.The division engineering staff designs all the installationsfor new equipment within the particular division. With theexception of the Tyler district which was recently acquired bythe Employer, the division engineering staff maintains themaps of the facilities within the division.The division office manager keeps records as to the installa-tion of all mains and services within the division. His officestaff is responsible for inventory control; administering spe-cial contracts;maintaining cash receipts and budget records;and maintainingrecords of delinquent accounts for the divi-sion.The divisionsales managersare responsible for the sales intheir respective divisions and the division sales staff worksdivisionwide without regard to district boundaries. Further,the division sales staff maintains division sales records, con-tract files,records of promotional campaigns,and records ofadvertising.All promotional campaigns and advertisingwithin a division are planned and conducted by the divisionstaff.Although the division staff is responsible for the final ap-proval of vacation schedules, these are initially approved bythe local district manager. Sick leave is initially approved byan employee's immediate supervisor with final approval bythe division staff. However, final approval of both these itemsappears to be routine in normal circumstances.The Employer's employees go from one district to anotherto perform work on both a routine temporary basis and inemergencies.However, when a district employee performswork for a district other than the district to which he isassigned, this employee's timeis charged in the Employer'srecords to the district where the work is actually performed.With reference to permanent transfers within the East Texasdivision, the Employer submitted evidence that revealed thefollowing. [See chart on page 623.]The Employer in the East Texas division has two serviceadvisors(home demonstration agents),two sales super-visors, and several sales counselors who all work under thedivisionsalesmanager and without regard to district lines.The Employer also has three engineers under the divisionengineer who work without regard to district lines. Neitherparty contends that any of these employeesare inthe appro-priate unit and I so find. The Employer at division level at thetime of the hearing had three employees who traveled theentire division in connection with measurement and meterwork.These employees are classified as measurement techni-cian (one employee) and advanced meter repairmen (twoemployees). The Employer also has one employee, classifiedas a crew leader,who travels the entire division engaged incathodic protection. All of these employees are stationed inJacksonville; however, the measurement technician and ad-vanced meter repairmen are assigned to the division officewhile the crew leader is assigned to the Jacksonville district.The Employer contends that these employees should be in-cluded in the appropriate unit while the Petitioner in essencetakes no positionThe primary purpose of the Employer's subdivision of dis-tricts is to define a geographical entity to which responsibili-ties can be assigned for a particular area. At the time of thehearing, Johnson and Carby were district managers of theTyler and Longview districts, respectively. The Employer atTyler, Texas, had its Tyler district headquarters' facilitieswhich include its offices, warehouse, and pipe yard The Em-ployer in this warehouse and pipe yard stores appliances andmaterials to be used in the Tyler district. In its Tyler district,the Employer employs production and maintenance em-ployees in the following job classifications-servicemen, ad- UNITED GAS, INC,621vanced servicemen,crewmen,advanced crewmen,machineoperators,crew leaders,and custodians.The Longview dis-trict headquarters is located at Longview,Texas. The Em-ployer in this district employs production and maintenanceemployees in the following job classifications-servicemen,advanced servicemen,senior servicemen,service technicians,crew leaders, crewmen,advanced crewmen,and custodians.The Tyler district was recently acquired by the Employer.This district does not now service and has traditionally notserviced air-conditioning equipment.The Tyler district cus-tomer dealers perform this service while, in the Longviewdistrict,the Employer's senior servicemen and service techni-cians perform this service. With this exception,the employeesof the Tyler district and the Longview district perform sub-stantially similar work.Also, the Tyler district employs em-ployees classified as meter readers who read customers' me-ters in the Tyler distnct while the Longview district does nothave employees filling this job classification.Further, theLongview district,because of the several rural communitiesit services,employs local representatives in these communi-tieswhile the Tyler district does not have this job classifica-tion.THE APPROPRIATE UNITThe Board has long favored the systemwide unit as theoptimum bargaining unit in the public utility industry be-cause of the inherent integration and interpendence of theoperations in this field.New England Power Co.,120 NLRB666;Louisiana Gas Service Co.,126 NLRB 147. Althoughsuch a systemwide unit is ultimately the most desirable, it isnot at all times and under all circumstances theonlyappro-priate unit in the public utility field.Western Kentucky GasCompany,97 NLRB 917. On the contrary,the Board has onnumerous occasions recognized the desirability of departingfrom such practice and has found as appropriate a unit lessthan systemwide In reaching such decisions, the Board hasnoted either the existence or absence of such factors as centralcontrol of labor relations,autonomy of operation;inter-change of employees;similarity of skills and nature of work;conditions of employment; common supervision;geograph-ical separation;integration of operation;past collective-bar-gaining history; extent of organization,and, the coexistenceof the requested unit with either a geographical or adminis-trative subdivision of the employer.The initial question to be resolved here is whether theEmployer's systemwide operation is so merged or integratedas to negate a finding that any unit of employees less than asystemwide unit is appropriate. The Employer's operation isunder the overall control of its headquarters' staff in Hous-ton,Texas.With the exception of the employees coveredunder the two collective-bargaining agreements, the Em-ployer's production and maintenance employees enjoy uni-form company benefits, have systemwide seniority,and havesystemwide periodic performance reviews. Also, all of theEmployer's employees have similar job classifications andperform substantially similar work.The Employer has atraining department at its Houston headquarters and trainingis conducted there on a systemwide basis. However,the Em-ployer's operation is divided into six clearly defined and dis-tinct divisions along geographical and administrative lines. Itis clear from a careful reading of the record testimony hereinthat the purpose of such divisions is to allow the Employerto have better administrative as well as operating practices.Each division is under the overall supervision of a divisionmanager who is also a vice president and admittedly eachdivision is a largely autonomous entity. Although the recorddid indicate some intradivision transfers,it did not show howfrequently employees were transferred among the divisions.With the exception of the metropolitan Houston division,each of the other five divisions is further subdivided intodistricts.These districts form distinct and separate boundar-ies within a particular division according to the Employer'sdistribution system and they are under the direct supervisionof a district manager. It is readily apparent that the districtswere established to allow the Employer to better exerciseday-to-day supervision over its employees and to allow betterday-to-day service to its customers The Petitioner and Em-ployer at the time of the hearing were parties to two collec-tive-bargaining agreements that covered similar employees tothose herein requested by the Petitioner;however,these unitsare divisionwide units corresponding to the Employer'sHouston and Beaumont divisions.The above-mentioned uniform policies and practices of theEmployer generally support the proposition that a system-wide unit is here appropriate.However, the entire recordtestimony here supports a finding that a systemwide unit isnot theonlyappropriate unit and a unit less than systemwidemay also be found to be appropriate.The factors supportingthe latter conclusion are: the clearly defined and distinct geo-graphical and administrative subdivisions of the Employer;the local autonomy of both the divisions and districts(IdahoPower Company,179 NLRB No.3); the lack of divisioninterchange of employees;the existing bargaining relation-ships established on less than a systemwide basis; and,the factthat no union here seeks to represent the Employer's em-ployees on a systemwide basis(The Housatonic Power ServiceCompany,111 NLRB 877;Western Light&Telephone Com-pany, Inc.,129 NLRB 719;Monongahela Power Company,176 NLRB No. 123).The next question to be resolved is whether a unit less thana systemwide unit is here appropriate.There is much in therecord to support the alternative position of the Employerthat the minimum unit here appropriate is one including allof the Employer's production and maintenance employees initsEast Texas division.The East Texas division is under theoverall supervision of a division manager and his staff. Thegeneral operational policies of the Employer are establishedalong division lines; the different districts do not have em-ployee relations personnel;all of the official personnel files forthe district employees are maintained by the division staff;and, some of the personnel action for the district employeesis initiated at division level.With reference to this, decisionsas to promotions within the division are made at the divisionlevel without regard to district lines and the division managerhas the final approval on all personnel matters within hisdivision.The Employer's operating reports and budgets aredeveloped on a division basis The types of equipment andtools to be utilized in the districts as well as when to replaceor repair vehicles within the districts are determined by thedivision staff.All designs for new installations are made bythe division engineering staff as there is no district engineer-ing staff.The division staff(except in the Tyler district) isresponsible for the division records showing the installationof mains and services;for inventory control within the divi-sion;for administering special contracts within the division;for maintaining cash receipts and budget records for the divi-sion; and, for maintaining records of delinquent accountswithin the division.All sales promotions and advertising areconducted and planned by the division staff. Employeeswithin the East Texas division go from district to district onboth a temporary and emergency basis; and, employees aretransferredwithin the division without regard to districtlines.Further, several employees work out of the divisionheadquarters without regard to district lines. A further factor 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupporting the Employer's alternative position is the division-wide collective-bargaininghistory existing between the Em-ployer and the Petitioner in the two aforementioned units.Likewise, the record testimony here supports a finding thatthe Tyler distract and Longview district separately might con-stitute appropriateunits.The day-to-day operation of thesedistricts is under the overall supervision of a distractmanagerand within the framework of the Employer's policies is re-garded asautonomous.Under the distract manager, the dis-tricts have supervisory personnel who direct the work of thedistrict productionand maintenanceemployees. This firstlevel of supervision is directly responsible to the district staff.All communications from the productionand maintenanceemployees to division staff level goes through the districtmanager as well asall communications from the division stafflevel to the productionand maintenanceemployees.Whenone of the district production and maintenace employees hasa grievance or problem, he goes first to his immediate super-visor and not to his respective division staff supervisor. If theproblem or grievance is not settled at this initial level, it canbe pursued through the chain of command, through the dis-trictmanager, and subsequently to division level. Overtimeand holiday work isassignedto the district production andmaintenanceemployees by their immediate supervisor in con-junction with the district manager Sick leave for districtemployees is initially approved by the employees' immediatesupervisor with subsequent approval being routinely grantedby both the district manager and the division manager. Thedistrictmanagerin essencehires employees to fill beginninglevel production and maintenance jobs which action is ap-provedpro forma.Further, it should also be noted that thedistrictmanager's performance rating and review of an em-ployee is approved routinely by the division staff; and, it isbased on these reviews and recommendations that the pro-duction and maintenance district employees are subsequentlypromoted by the division staff. The Employer's division staffworks closely with the districtsin securingtheir needs whenproduction and maintenance employees are promoted andselected to attend training sessions. Further, the division'sinstructions and policies within the districts are carried outby a coordinated effort between the division manager and thedistrictmanager Also, although the district staff does notmaintainthe official personnel files of the district personnel,itdoesmaintainbrief memorandumfiles sothat the districtmanager may exercise control over the personnel action tak-ing place in his district. The record here did establish that inthe East Texas division there were inter-district transfers ofemployeesHowever, I find this interchange to beminimaland infrequent when the respective transfers into and out ofboth the Tyler and Longview districts are compared withtotal employee complement in these districts;and insignifi-cant and infrequent when the total divisions transfers arecompared with the total division employee complement.The Tyler district services the Tyler citylimits and areasimmediately adjacent thereto while the Longview district ser-vices a largerarea madeup of several different communities.Also, the Employer in its Longview district, because of thedifferent communities services, employs local representativeswho generally conduct the Employer's businessin these areaswhile the Employer in itsTyler district does not employ anysuch local representatives. Although the job classificationsand tasks of the Employer's employees are generally the samesystemwide, the Tyler district does not employ employeeswho service air conditioners. Thisis incontrast to the Em-ployer's other divisions and districts. Further, the districtmanagersof the Tyler district and the Longview distract enjoyequal status along with the other distract managers in theEmployer's hierarchy.From the above,it isreadily apparent that the recordtestimony here did not establish the physical integration orinterdependence necessary to warrant a finding that the EastTexas division is the minimum appropriate unit. On the con-trary, the record here indicated that asmaller unitof eitherthe Tyler district or Longview district might also be appropri-ate.The local autonomy of both the Tyler district and theLongview district is clearly shown by the fact that the districtmanager's personnel recommendations are followed rou-tinely; the district manager in essence hires new employees;the district manager makes decisions as to overtime and holi-day work; all communications between division and the re-quested unit employees is through the district manager; griev-ances and problems are adjusted on the district level; sickleave is in essence approved by district personnel; and, thedistrict manager is consulted at the division level with refere-nence to the overall operating policies of his district. Further,both the Tyler distract and the Longview district because oftheir respective geographical areas and administrative setupsare separately identified entities within the East Texas divi-sion.Also, the employees within both the Tyler and Long-view districts enjoy different direct supervision than the otherdistract employees within the East Texas division. With refer-ence to this, I note that the district managers exercise a largedegree of control over the district employees by hiring begin-ning level employees, assigning overtime and holiday work,approving sick leave, and effectively making personnelrecommendations. Further, I note that the Petitioner's alter-native request for two separate units corresponds to less ex-tensive geographical and administrative entities of the Em-ployer(The Houston Corporation,124 NLRB 810;IdahoPower Company,126 NLRB 547;Louisiana Gas Service Co.,supra)and that no union here seeks to represent the Em-ployer's employees on an East Texas divisionwide basis. Withreference to the fact that a collective-bargaining history pres-ently exists divisionwide in two of the Employer's six divi-sions, I have considered this factor in reaching my decision;however, I do not consider this factor alone, and particularlyunder the facts as presented here, to be controlling.The Employer in its brief contends that the Petitioner'srequested bargaining units are based solely upon its thencurrent extent of organization. Section 9(c)(5) of the Actprecludes the Board from giving controlling weight to theextent of organization. It is an important factor that theemployees in the units desire representation and such a factorthat the employees in the units desire representation and sucha factor must be weighed and considered by the Board.N.L.R.B. v. Ideal Laundry and Dry Cleaning Co.,371 F.2d273. Again, it is not the most appropriate unit, or the moreappropriate unit, but an appropriate unit which the Boardmust determine. The Act itself provides for a "subdivision"of a plant as being presumptively an appropriate unit. It alsodirects the Board to make an appropriate unit determinationwhich will "assure to employees the fullest freedom in exer-cising the rights guaranteed by the Act." In effectuating thismandate the Act does not compel a labor organization to seekrepresentation in the most comprehensive grouping of em-ployees unless such grouping constitutes theonlyappropriateunit.Bomberger's Paramus, Etc.,151NLRB 748, 751. Inarriving at a determination of an appropriate unit whichhappens to correspond to the Petitioner's extent of organiza-tion, the Board is not precluded from doing so, as I havefound on this record, where the unit finding is amply sup-ported by other factors which have been carefully weighed.Dixie Bell Mills, Inc.,139 NLRB 629, 631.Relying on the above-enumerated factors, and on therecord as a whole, I find that all of the Employer's productionand maintenance employees in the Tyler and Longview dis- UNITED GAS, INC;623tricts separately constitute units appropriate for the purposessupervision; and, the different geographical and administra-of collective bargaining. Particularly noting the lack of inter-tive setup, I find the Petitioner's initial requested unit of thechange; the local autonomy; the lack of common lower levelTyler and Longview distracts combined, to be inappropriate.TRANSFERSIntra-YearType and TotalDistrictInter-District1967Admitted Non-Unit Employees06 (3 involvedLongview district)*1967Unit Employees5TOTAL . . . . . . . . 165 (3 involvedLongview district)*1968Admitted Non-Unit Employees33 (all involvedLongview district)*Unit Employees3TOTAL . . . . . . . .112 (1 involvedTyler district)*1969Admitted Non-Unit Employees21Unit Employees1TOTAL . . . . . . . . 62 (Tyler district)*1970Admitted Non-Unit Employees04 (3 involvedTyler districtand 1 involvedLongview)*Unit Employees0TOTAL . . . . . . . . 51*Shows number of inter-district transfers involving Longview orTyler districts.